Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein each carrier in the processing line is oriented vertically with an up-and-down movable mounting hook at a lower part of the carrier, and wherein for each carrier in the processing line, a corresponding receptacle in the conveyor line is movable up-and-down and tiltable so as to arrange that the receptacle with the poultry front half received therein is during operation moved from a position below the corresponding carrier in the processing line to an upper and highest position, and that during the movement of the receptacle from a position below the carrier to the upper and highest position, the receptacle is configured for tilting towards the carrier so as to engage the poultry front half received in such receptacle with the carrier, whereafter the receptacle is configured for being lowered and the poultry front half is pressed down on the mounting hook of the carrier…” in claim 18 and the claim limitations of “…providing that each carrier in the processing line is oriented vertically with an up-and-down movable mounting hook at a lower part of the carrier; receiving the front halves in receptacles that are moving in a conveyor line; moving the receptacles with the poultry front halves towards .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643